UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 04-2109



JERRY    TRULL,     Individually     and    as
representative of a class of all persons
similarly situated; FLOYD SUTTON, Individually
and as representative of a class of all
persons similarly situated; EARL JOHNSON,
Individually and as representative of a class
of all persons similarly situated; JOYCE
RIGGS, Individually and as representative of a
class of all persons similarly situated; DON
HENSON, Individually and as representative of
a class of all persons similarly situated;
RODERICK    ROGERS,   Individually    and   as
representative of a class of all persons
similarly situated,

                                           Plaintiffs - Appellees,

          versus


DAYCO PRODUCTS, LLC; MARK IV INDUSTRIES,
INCORPORATED; DAYCO PRODUCTS, INCORPORATED
GROUP MEDICAL PLAN; MARK IV INDUSTRIES,
INCORPORATED AND SUBSIDIARIES GROUP WELFARE
BENEFIT PROGRAM,

                                          Defendants - Appellants.



                            No. 05-1591



JERRY    TRULL,     Individually     and    as
representative of a class of all persons
similarly situated; FLOYD SUTTON, Individually
and as representative of a class of all
persons similarly situated; EARL JOHNSON,
Individually and as representative of a class
of all persons similarly situated; JOYCE
RIGGS, Individually and as representative of a
class of all persons similarly situated; DON
HENSON, Individually and as representative of
a class of all persons similarly situated;
RODERICK   ROGERS,    Individually   and    as
representative of a class of all persons
similarly situated,

                                          Plaintiffs - Appellees,

           versus


DAYCO PRODUCTS, LLC; MARK IV INDUSTRIES,
INCORPORATED; DAYCO PRODUCTS, INCORPORATED
GROUP MEDICAL PLAN; MARK IV INDUSTRIES,
INCORPORATED AND SUBSIDIARIES GROUP WELFARE
BENEFIT PROGRAM,

                                         Defendants - Appellants.



Appeals from the United States District Court for the Western
District of North Carolina, at Asheville.  Lacy H. Thornburg,
District Judge. (CA-02-243-1)


Argued:   March 16, 2006                 Decided:   April 28, 2006


Before WIDENER and TRAXLER, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


ARGUED: Joseph J. Vogan, VARNUM, RIDDERING, SCHMIDT & HOWLETT,
L.L.P., Grand Rapids, Michigan, for Appellants. Julia Penny Clark,
BREDHOFF & KAISER, P.L.L.C., Washington, D.C., for Appellees. ON
BRIEF: John W. Allen, Anthony R. Comden, Elizabeth Wells Skaggs,
VARNUM, RIDDERING, SCHMIDT & HOWLETT, L.L.P., Grand Rapids,
Michigan, for Appellants.     Robert Alexander, Maryann Parker,
BREDHOFF & KAISER, P.L.L.C., Washington, D.C., for Appellees.

                                2
Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).




                               3
PER CURIAM:

     In these consolidated appeals, the defendants challenge two

injunctions barring their efforts at collecting health insurance

premiums from members of the plaintiff class.         The plaintiffs are

retirees who worked at defendant Dayco Products, LLC’s (“Dayco”)

now-closed plant in Waynesville, North Carolina. They brought this

class action under section 301 of the Labor Management Relations

Act (“LMRA”), 29 U.S.C.A. § 185 (West 1998), and section 502(a)(1)

and (3) of the Employee Retirement Income Security Act (“ERISA”),

29 U.S.C.A. § 1132(a)(1), (3) (West 1999), against Dayco and

related entities (collectively, “Defendants”) to enforce vested

rights    to   lifetime   medical   insurance   created   by   a   series   of

collective bargaining agreements.         Finding no reversible error, we

affirm.



                                     I.

     The first injunction barred Defendants from seeking payment of

insurance premiums from a subclass of plaintiffs known as Subclass

A, generally consisting of employees who retired under agreements

prior to 1995 (the “Subclass A Injunction”).          The district court

entered the Subclass A Injunction based on a jury’s determination

that the Subclass A plaintiffs were entitled to vested, lifetime

medical benefits at no cost for health insurance premiums and at

the level of benefits in existence at the dates of retirement.

                                      4
     We    reject    Defendants’    argument      that   the   injunction    was

improper because the plaintiffs’ claims are time-barred.                 Because

the LMRA and ERISA do not contain an express statute of limitations

governing       plaintiffs’   claims,       we   apply   the   most    analogous

limitations period of the forum state’s law.             See Dameron v. Sinai

Hosp. of Baltimore, Inc., 815 F.2d 975, 981 (4th Cir. 1987).                 The

plaintiffs commenced their action in the Southern District of Ohio,

where Dayco maintained its headquarters, making the Ohio statute of

limitations for breach of contract the most analogous statute of

limitations under Ohio law.         See Ohio Rev. Code         Ann. § 2305.06;

see also Meade v. Pension Appeals & Review Comm., 966 F.2d 190,

194-95 (6th Cir. 1992).        The transfer to the Western District of

North Carolina “[f]or the convenience of parties and witnesses,”

pursuant to 28 U.S.C.A. § 1404(a) (West 1993), is irrelevant to

this analysis, since the goal of § 1404(a) is to “accomplish[] ‘but

a change of courtrooms.’”       See Eckstein v. Balcor Film Investors,

8 F.3d 1121, 1127 (7th Cir. 1993) (concluding that “[w]hen the law

of the United States is geographically non-uniform, a transferee

court should use the rule of the transferor forum”) (quoting Van

Dusen v. Barrack, 376 U.S. 612, 639 (1964)).

     We also disagree with Defendants’ contention that there was

insufficient evidence to support the jury’s conclusion that the

Subclass    A    plaintiffs   had   a   vested     entitlement    to    lifetime

benefits.       In Keffer v. H.K. Porter Co., 872 F.2d 60 (4th Cir.


                                        5
1989), a case involving claims under the LMRA and ERISA, we

explained:

          In determining whether an employer’s obligation to
     provide benefits to its retirees or their surviving
     spouses continues beyond the expiration of the collective
     bargaining agreement, we look to the parties’ intent as
     expressed in their agreement.        While the question
     therefore is primarily one of contract interpretation,
     collective bargaining agreements are not interpreted
     under traditional rules of contract but under a federal
     common law of labor policy.      Therefore, in order to
     interpret such an agreement it is necessary to consider
     the scope of other related collective bargaining
     agreements, as well as the practice, usage and custom
     pertaining to all such agreements. Of course, as with
     any contract interpretation, we begin by looking at the
     language of the agreement for any clear manifestation of
     the parties’ intent. The intended meaning of even the
     most explicit language can, of course, only be understood
     in light of the context which gave rise to its inclusion.


Id. at 62 (citations, alteration, and internal quotation marks

omitted).

     Applying this framework, we find no reversible error in the

district    court’s   decision   that,   because    the   agreements   were

ambiguous, a jury should decide whether the parties intended to

create vested, lifetime medical benefits.          The various agreements

are susceptible to competing interpretations as to whether benefits

vested.     In fact, in the agreement implemented in connection with

the closing of the Waynesville plant, the union and employees made

one exception to their waiver of claims against the company:

     The only     exception to this provision shall be the
     company’s   failure to honor . . . any applicable benefit
     plan that   continues past the contract termination. . . .
     [N]othing   in this agreement is intended to waive, modify

                                    6
     or limit any retiree’s right to a pension or medical
     insurance, nor is it intended to waive, modify or limit
     such rights for any employee who is eligible to retire
     pursuant to the terms of the amended agreement.

J.A. 984 (No. 04-2109) (emphasis added).            This exception strongly

suggests that the parties contemplated continuing medical benefits.

     Defendants’ reliance on Gable v. Sweetheart Cup Co., 35 F.3d

851 (4th Cir. 1994), is misplaced.           Gable involved a claim arising

only under ERISA for benefits the employer unilaterally provided to

its employees, where we explained that an employer’s waiver of “its

statutory   right   to   modify    or       terminate   benefits   .   .    .    by

voluntarily   undertaking     an    obligation          to   provide   vested,

unalterable benefits” should be “clear and express.”               Id. at 855

(internal quotation marks, alteration, and citations omitted).

Gable does not apply, because the district court entered the

Subclass A Injunction based on a breach of the LMRA, not ERISA, and

Defendants offered the benefits in the context of collectively

bargained agreements, not as a “voluntar[y] undertaking.”                  Id.

     Having determined that the issue was properly sent to the jury

and having considered the evidence in the record, we conclude that

there is sufficient evidence to support the jury’s decision that

the parties intended to create vested, lifetime benefits.



                                    II.

     The second injunction relates to a subclass of plaintiffs

known as Subclass B, generally consisting of employees who retired

                                        7
under a 1995 agreement (the “Subclass B Injunction”).                   The jury

found that the Subclass B plaintiffs were entitled to vested,

lifetime medical benefits at the level of benefits in existence at

the dates of retirement, but that they must pay any amounts

exceeding certain “annual insurance premium caps” to maintain their

coverage.    By agreement of the parties, the Subclass B plaintiffs

deferred payments of the amounts exceeding the caps during the

pendency of the litigation.

      The district court entered the Subclass B Injunction to

prevent Defendants from seeking repayment of the deferred amounts

until a special master worked out reasonable repayment schedules

for the plaintiffs.       The district court entered the Subclass B

Injunction under the authority of the All Writs Act, 28 U.S.C.A. §

1651(a) (West 1994), which permits federal courts to “issue all

writs   necessary    or   appropriate        in   aid   of   their   respective

jurisdictions and agreeable to the usages and principles of law.”

      Defendants argue that the district court inappropriately used

the All Writs Act to circumvent the requirements for preliminary

injunctions contained in Rule 65 of the Federal Rules of Civil

Procedure.     We disagree.   The district court was quite clear that

there was “nothing preliminary” about its injunction and that it

was   acting    to   “safeguard   the       sanctity    of   previous    orders,

decisions, the preliminary judgment and the jury verdict.”                  J.A.

326 (No. 05-1591) (internal quotation marks and citation omitted).


                                        8
     The district court was concerned that Defendants’ efforts

might frustrate plaintiffs’ entitlement to vested, lifetime medical

benefits.    The district court also acknowledged that the sums

Defendants sought to collect might be offset by a recovery on

plaintiffs’ still-pending, non-jury ERISA count. J.A. 342 (No. 05-

1591) (“It is, therefore, well within the Court’s prerogative to

forestall   collection   now   of   sums   which   may   only   have   to   be

reimbursed.”).    We conclude that the district court acted well

within its authority and complied with the relevant portions of

Rule 65.    See In re American Honda Motor Co., Inc. Dealerships

Relations Litig., 315 F.3d 417, 437 (4th Cir. 2003); Scardelletti

v. Debarr, 265 F.3d 195, 211-13 (4th Cir. 2001), rev’d on other

grounds, 536 U.S. 1 (2002).

     Likewise, we reject Defendants’ assertion that the district

court could not appoint a special master without their consent.

Defendants’ reliance on Rule 53 of the Federal Rules of Civil

Procedure is misguided, as the district court appointed the special

master based on its inherent authority to fashion appropriate post-

verdict relief.   See, e.g., Cronin v. Browner, 90 F. Supp. 2d 364,

377 (S.D.N.Y. 2000) (“[T]here is considerable room for appointing

special masters when the purpose of the master is to enforce a

judicial decree.”); United States v. Connecticut, 931 F. Supp. 974,

984 (D. Conn. 1996) (noting, in the context of a consent decree,

that “beyond the provisions of [Rule 53] . . . , a federal district


                                     9
court has the inherent power to supply itself with [a special

master]   for   the   administration    of   justice   when   deemed   by   it

essential”) (second alteration in original; citations and internal

quotation marks omitted).

     Even had Rule 53 applied, the district court would not have

needed the parties’ consent to appoint a master.          See Fed. R. Civ.

P. 53(a)(1)(C) (allowing for special master without consent of

parties to handle post-trial matters that cannot be addressed

effectively and timely by an available district judge).



                                  III.

     For the foregoing reasons, we affirm the decision of the

district court in No. 04-2109 and No. 05-1591.           We note that the

case is still pending in district court and express no opinion on

the merits of any remaining issues.

                                                                   AFFIRMED




                                   10